Citation Nr: 1813494	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, including difficulty with balance, for substitution purposes. 

2.  Entitlement to service connection for liver disease, including alcoholic cirrhosis and cancer, for substitution purposes.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), for substitution purposes.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, for substitution purposes.

5.  Entitlement to a compensable rating for a hiatal hernia, for substitution purposes.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), for substitution purposes.

7.  Entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound, for substitution purposes.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from April 1969 to September 1973.  He died in March 2017, while these claims were pending.  The appellant is his surviving spouse and the RO has accepted her request to be substituted as the deceased Veteran for the purpose of processing these claims to completion.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement a rating in excess of 20 percent for diabetes mellitus, type 2, and entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound, both for substitution purposes, are addressed in the REMAND portion of this decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have Meniere's disease during the course of this appeal.  

2.  The Veteran's imbalance was due to his liver disease.  

3.  Liver disease was related to the Veteran's service-connected PTSD.  

4.  The Veteran's PTSD caused deficiencies in most areas, including work, family relations and mood, but not total occupational and social impairment.  

5.  The Veteran had symptoms of a digestive system disability during the course of this appeal, including reflux and heartburn without dysphagia, regurgitation or substernal or arm pain, not a hiatal hernia.

6.  Service-connected disabilities prevented the Veteran from maintaining gainful employment. 



CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

2.  Liver disease, including difficulty with balance, is proximately due to a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. 
§§ 3.303, 3.310 (2017). 

3.  The criteria for entitlement to a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  The criteria for entitlement to a compensable rating for a hiatal hernia are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.10, 4.113, 4.114, DC 7346 (2017). 

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The appellant seeks service connection for imbalance and liver disease, to include alcoholic cirrhosis and cancer, claiming that the imbalance resulted from the medication the Veteran took for his liver disease and the liver disease developed secondary to his service-connected PTSD.  As explained below, the evidence supports granting service connection for liver disease, to include imbalance, on a secondary basis, as related to the Veteran's service-connected PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may not be granted on a direct basis for any disability that developed secondary to willful misconduct, including, for claims filed after October 31, 1990, the result of abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. §§ 3.1(n), 3.301(d) (2017).  Service connection may be granted for such a disability on a secondary basis when there is clear medical evidence establishing that the alcohol or drug abuse was caused by a service-connected disability and the alcohol or drug abuse disability is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Organic diseases and disabilities that are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2) (2017).

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, to include Meniere's disease, if the disease manifests to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may also be granted for a disability shown to be proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  To establish entitlement to service connection on this secondary basis, the evidence must indicate: (1) that a current disability exists; and (2) the current disability is either proximately due to or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran never claimed his imbalance resulted from Meniere's disease.  When discussing this imbalance, however, the RO did so in conjunction with Meniere's disease (statement of the case refers to service connection for imbalance/Meniere's disease).  With regard to this disease, the evidence does not satisfy all elements of a service connection claim, specifically, the current disability element, a prerequisite for establishing service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent proof of a present disability, there can be no valid claim).  The Veteran filed this claim in July 2011 and post-service treatment records and VA examination reports include no Meniere's disease diagnosis.

With regard to the Veteran's liver disease and imbalance, however, post-service treatment records dated since April 2011, an April 2012 letter from M.R., M.D., and a May 2012 letter from M.B., D.O., satisfy the current disability element of a service connection claim.  They confirm that, during his lifetime, the Veteran had imbalance, liver disease (cirrhosis), which developed secondary to his alcohol abuse, and liver cancer, commonly associated with cirrhosis.  After doctors diagnosed the liver disease in April 2011 and liver cancer in May 2012, they attributed the Veteran's imbalance to liver disease.  

One medical professional, A.F., M.D., rendered an opinion that satisfies the nexus element of a service connection claim on a secondary basis.  According to a March 2013 VA Form 21-0960P-3 (Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire), signed by Dr. F, the Veteran's alcohol use was more likely than not related to his PTSD.  Dr. F based this opinion on a mental health evaluation he conducted for the purpose of determining the effect of the Veteran's PTSD on his ability to function in an occupational setting and the Veteran's reported history of alcohol use beginning during Vietnam service.  His opinion in this regard represents clear evidence that the alcohol use was not due to willful wrongdoing on the Veteran's part.

Inasmuch as the record includes competent evidence linking the Veteran's liver disease, including imbalance, to alcohol use, which was due to his service-connected PTSD, the Board concludes that such disease is proximately due to or the result of a service-connected disability.  Again, however, as there is no lay or medical evidence establishing that the Veteran has Meniere's disease, manifested by imbalance or not, the Board further concludes that such disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  

Increased Ratings 

The appellant is pursuing increased ratings for the Veteran's PTSD and hiatal hernia.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

Separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 




PTSD

The RO rated the Veteran's PTSD 70 percent disabling pursuant to DC 9411.  The Veteran claimed entitlement to an increased rating for this disability, but did not provide rationale for such an increase.  In various written statements submitted in support of this claim, the Veteran explained he sought an increased combined disability rating, questioning a disparity between VA's decision to assign him a combined 80 percent disability rating and SSA's decision to assign him a total (100 percent) disability rating.  As explained below, the preponderance of the evidence is against this claim. 

Service-connected mental health disabilities, with the exception of eating disorders, are rated under the General Rating Formula for Mental Disorders (rating formula).  38 C.F.R. § 4.130 (2017).  This rating formula provides that a 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

During the Veteran's lifetime, doctors diagnosed him with multiple psychiatric disorders, including PTSD, depression, bipolar disorder and a mood disorder.  In May 2004, DD, M.D., related the Veteran's PTSD and depression.  In May 2012, a VA examiner differentiated symptoms of the Veteran's PTSD from those of his mood disorder.  Below, the Board considers all psychiatric symptomatology in determining the severity of the Veteran's service-connected PTSD.  Regardless, the end result is the same.  

According to mental health treatment records dated prior to the Veteran's filing of a claim for an increased rating for PTSD and a report of a January 2012 evaluation the Veteran underwent for the purpose of determining his fitness for a liver transplant, the Veteran's mental health improved once he began taking psychotropic medication.  The record is nonetheless replete with evidence establishing that, at times, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Such evidence includes: (1) a report of VA examination conducted in May 2012, which specifically notes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (2) a March 2013 letter from Dr. AF, noting mood disturbances, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful situations at work, and impaired impulse control, and concluding that the Veteran's PTSD caused deficiencies in most areas; and (3) a May 2016 report from S.B., Rh.D., a vocational consultant, concluding that the Veteran was totally and permanently precluded from performing substantially gainful work due, in part, to the severity of his PTSD.

None of this evidence, nor any other of record, establishes that the Veteran was totally impaired both occupationally and socially secondary to his PTSD.  The May 2012 VA examination report specifically includes a finding to the contrary.  In addition, according to that report and treatment records dated since 2011, PTSD rendered the Veteran unemployable, but merely interfered with, rather than completely inhibited, his social functioning.  

The Veteran last worked in September 2010, but remained married to his spouse of approximately three decades, had a good relationship with his son and spoke with his other children, kept in touch with friends by telephone, and occasionally pursued medical treatment independently, driving to and from visits and engaging with the treatment providers.  He never alleged that his PTSD rendered him totally disabled from a social standpoint.  Additionally, there has been no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.    

In the absence of evidence of total social impairment secondary to the Veteran's PTSD, a rating in excess of 70 percent may not be assigned under DC 9411. 

Hiatal Hernia

The RO rated the Veteran's digestive system disability 0 percent disabling pursuant to DC 7346, which governs ratings of hiatal hernias.  38 C.F.R. § 4.114, DC 7346 (2017).  The RO's action in this regard was based on the fact that, in service, testing revealed that the Veteran had a distal esophageal ring, a finding associated with a hiatal hernia.  After discharge from service, beginning in December 1974, the Veteran reported digestive system symptoms intermittently, but was never again shown to have a hiatal hernia or any findings suggestive of such a condition. 

Regardless, the Veteran's digestive system symptoms remain most appropriately rated under DC 7346, by analogy to a hiatal hernia.  See 38 C.F.R. § 4.20 (2017) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  This is so because the symptoms the Veteran reported during the course of this appeal are similar to those he reported in service, all affecting his digestive system (abdomen and chest area) and all mentioned in the rating schedule as being associated with a hiatal hernia.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. 
§ 4.113 (2017).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, are not to be combined with each other.  Rather, a single rating is to be assigned under the DC reflecting the predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114 (2017).

Here, the appellant seeks an increased, compensable rating for the Veteran's digestive system disability.  To be assigned a 30 percent rating for the disability under DC 7346, the evidence must show that the Veteran had persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  To be assigned a 10 percent rating for this disability, the evidence must show that the Veteran had two or more of the symptoms for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, DC 7346 (2017).  The maximum rating assignable for this disability is 60 percent, requiring symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

During his lifetime, the Veteran sought frequent medical treatment, but rarely reported digestive system complaints.  In April 2011, the Veteran's primary care physician referred him to a hospital for abdominal pain (burning sensation in the epigastrium, worse after ingesting food, relieved with Maalox) and distention.  The Veteran denied vomiting and nausea, but reported a period of diarrhea.  Doctors diagnosed gastroesophageal reflux disease and, upon further testing, liver disease.  According to a May 2012 letter from Dr. B, the latter disease caused new issues in the abdomen region, namely, ascites (fluid in the abdomen), which were not part of the Veteran's original service-connected digestive system disability.  

Later in April, the Veteran again reported esophageal reflux and, in May, he reported epigastric discomfort with constipation.  The doctor indicated the former would likely improve if the Veteran treated his constipation as advised.  

The Veteran filed his claim for an increased rating for a hiatal hernia a couple of months later and, thereafter, during the course of this appeal, he was seen for abdominal pain associated with the ascites and reflux.  It is difficult to ascertain whether the reflux was due to the service-connected digestive system disability or the liver disease as doctors occasionally identified the medication the Veteran was taking for his liver disease as the cause of his complaints.  

In November 2012, the Veteran underwent a VA esophageal conditions examination, during which an examiner noted that the Veteran was being treated successfully for heartburn and did not have a hiatal hernia, persistently recurrent epigastric distress, dysphagia, substernal arm or shoulder pain, regurgitation or sleeping difficulties associated with reflux.

In written statements submitted during the course of this appeal, the Veteran reported heartburn, reflux and, once, the feeling of having something caught in his throat.  He never reported difficulty swallowing or described these symptoms as persistent and/or recurrent, including during treatment visits or VA examinations.  In addition, during the treatment visits, no medical professional refuted the VA examiner's November 2012 finding that the Veteran did not have dysphagia, regurgitation, or substernal, arm and shoulder pain.  The preponderance of the evidence thus establishes that the Veteran had reflux, but not persistently recurrent, and only one symptom (pyrosis), rather than two, required for a 10 percent rating under DC 7346.  The criteria for entitlement to a compensable rating for a hiatal hernia are thus not met.

TDIU

According to a June 2012 TDIU application, employment information submitted in September 2012, and congressional correspondence and the Veteran's written statements dated from 2012, PTSD, diabetes, liver disease and cancer rendered the Veteran too disabled to work beginning in November 2010.  Allegedly, for 25 years prior to September 25, 2010, the Veteran worked in car sales, earning a fine living.  Thereafter, based on liver disease and diabetes, the Social Security Administration (SSA) found him disabled and unable to work, a finding the appellant believes supports the assignment of a TDIU.  In light of the Board's decision above regarding the Veteran's liver disease, the evidence supports granting a TDIU, as alleged.  

TDIU may be granted when a claimant's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment.  38 C.F.R. § 4.16 (2017).  If a claimant has only one disability, that disability must be rated 60 percent or more disabling.  If the claimant has two or more disabilities, one disability must be rated 40 percent or more disabling and he or she must have sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017). 

During his lifetime, the Veteran satisfied these percentage requirements.  He was service connected for PTSD, rated 70 percent disabling, diabetes mellitus, type 2, rated 20 percent disabling, and a hiatal hernia, rated 0 percent disabling.  This translated to a combined disability rating of 80 percent.  38 C.F.R. § 4.25 (2017). The question is therefore whether these service-connected disabilities, now including liver disease, prevented the Veteran from obtaining or maintaining all gainful employment.

Multiple medical professionals addressed this matter.  In October 2003, Dr. DD found the Veteran unable to maintain gainful employment secondary to his PTSD.  In July 2011, the Veteran underwent physical and mental evaluations in support of a claim for SSA disability benefits.  Based on reports of these evaluations, to include physicians' opinions, SSA found the Veteran totally disabled due primarily to liver disease and secondarily to diabetes, two service-connected disabilities.  In May 2012, Dr. M.B. submitted a statement indicating that, due to his liver disease, the Veteran was fully, 100 percent disabled.  In November 2012, a VA examiner found the Veteran unable to engage in physical employment and severely impaired with regard to sedentary employment due to the fatigue and decrease in stamina caused by cirrhosis and liver cancer.  In an August 2014 letter, M.R., M.D., who had treated the Veteran for 11 years, noted him to be 80 percent disabled and unable to be employed.  In May 2016, S.B., the vocational consultant, reviewed the Veteran's medical records and found him totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected PTSD, diabetes and hiatal hernia, effective from the date of filing.  

In light of these opinions, considered in conjunction with treatment records confirming the severity of the Veteran's service-connected disabilities, the Board finds that such disabilities prevented the Veteran from maintaining gainful employment.  The criteria for a TDIU are thus met.  


ORDER

Service connection for Meniere's disease, for substitution purposes, is denied. 

Service connection for liver disease, to include difficulty with balance, for substitution purposes, is granted. 

A rating in excess of 70 percent for PTSD, for substitution purposes, is denied.

A compensable rating for a hiatal hernia, for substitution purposes, is denied.

A TDIU, for substitution purposes, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound, both for substitution purposes, but additional action is needed before the Board proceeds.  

First, during the Veteran's lifetime, his diabetes was rated 20 percent disabling and, although he asserted that he had complications of the diabetes, he was not service-connected or rated for any such complication, either as part of the diabetes or as a separate disability.  Upon review of the record, it is unclear whether the Veteran's peripheral neuropathy represented such a complication.  The Veteran was diagnosed with diabetes in 2007 and, in 2008, began complaining of neuropathy-type symptoms in his extremities.  During a March 2008 VA examination, an examiner confirmed stocking-glove sensory loss in the Veteran's left lower extremity and recommended that he undergo nerve conduction studies.  Testing later revealed abnormalities in the Veteran's left upper and lower extremities.  In May 2008, the same VA examiner indicated he could not offer an opinion on whether any neuropathy was related to the Veteran's diabetes mellitus without resorting to speculation.  He nonetheless went on to discuss the possibility of such a relationship.  As it pertained to the Veteran's left foot, he found no such relationship existed, in part, based on the absence of evidence of a stocking-glove pattern to the neuropathy.  Clearly, the examiner's March 2008 and May 2008 findings conflict and need to be reconciled.  

Second, given the Board's decision above regarding the Veteran's liver disease, it is necessary to defer a decision on the claim of entitlement to special monthly compensation.  The RO must first effectuate the Board's decision, rate the liver disease and then, in light of that rating, determine whether the Veteran's service-connected disabilities, to include the liver disease, warrant special monthly compensation.  

Accordingly, this claim is REMANDED for the following action:

1.  Transfer this case to a VA examiner for an opinion on the etiology of the Veteran's peripheral neuropathy.  The examiner should review all pertinent evidence of record, including: (a) post-service treatment records dated since 2008, which establish the Veteran was diagnosed with diabetes in 2007, began complaining of neuropathy-like symptoms in 2008, and was on medication for peripheral neuropathy for years prior to his 2017 death; (b) the VA examiner's March and May 2008 opinions, which confirm neurological abnormalities, but conflict with regard to the etiology thereof; and (c) all nerve conduction studies conducted from 2008 to 2017.  The examiner should then offer an opinion as to whether the peripheral neuropathy was at least as likely as not (50 percent or greater probability) related to the Veteran's service-connected diabetes.  The examiner should provide rationale for his or her opinion, including by citing to the record.  

2.  Readjudicate the claims, including by considering whether the Veteran's peripheral neuropathy was part of his diabetes and, if so, whether it was compensable and separately ratable.  If the claims are again denied, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans be decided in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


